Third District Court of Appeal
                               State of Florida

                           Opinion filed May 16, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                              No. 3D17-2706
                  Lower Tribunal Nos. 11-30171 & 12-10420
                            ________________


                              Maximiliano Rey,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Milton Hirsch, Judge.

      Maximiliano Rey, in proper person.

      Pamela Jo Bondi, Attorney General, and Jonathan Tanoos, Assistant
Attorney General, for appellee.


Before LOGUE, SCALES, and LINDSEY, JJ.

      PER CURIAM.
      Maximiliano Rey appeals from an order denying his motion for clarification

of jail credit.   We affirm without prejudice for Rey to first exhaust his

administrative remedies with the Department of Corrections and, if unsatisfied

with the outcome, to file a petition for writ of mandamus against the Department.1

See Watkins v. State, 14 So. 3d 1128, 1129 (Fla. 2d DCA 2009) (explaining that a

defendant’s “claim that the [Department of Corrections] incorrectly interpreted his

sentences is not cognizable in a motion for clarification” (citing Edward v. State,

966 So. 2d 1012, 1013 (Fla. 4th DCA 2007))); Dunbar v. State, 225 So. 3d 971,

972 (Fla. 3d DCA 2017) (“As an inmate in the custody of the [Department of

Corrections], Dunbar must fully exhaust his administrative remedies regarding

gain time or credit owed within the [Department of Corrections] before he is

entitled to pursue judicial remedies.”); LaFerte-Diaz v. Dep't of Corr., 187 So. 3d
908, 909 (Fla. 3d DCA 2016) (“If after exhausting his administrative remedies,

Diaz is not afforded the relief sought, he may file a petition seeking a writ of

mandamus to compel the Department [of Corrections] to credit him with the full

amount of jail time awarded by the trial court.”).



1To the extent Rey seeks to argue for the first time on appeal that the trial court’s
written sentence does not conform to the oral pronouncements, the proper
mechanism by which to raise such a claim is through a Rule 3.800(a) motion. See
Williams v. State, 957 So. 2d 600, 601 (Fla. 2007) (“[A] claim asserting a
discrepancy between an oral and written sentence is cognizable in a rule 3.800(a)
proceeding for correction of an illegal sentence.”).

                                          2
      We further affirm without prejudice for Rey to raise a claim asserting a

discrepancy between the oral and written sentence by filing a motion pursuant to

Rule 3.800(a). See Brown v. State, 225 So. 3d 319, 321 (Fla. 3d DCA 2017).

      Affirmed.




                                       3